Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 28, 2016

                                    No. 04-16-00327-CV

                              Maxine ADAMS and Cecil Adams,
                                       Appellants

                                              v.

                                     Christopher PRINE,
                                           Appellee

                     From the 269th District Court, Harris County, Texas
                               Trial Court No. 2014-35653-a
                           Honorable Dan Hinde, Judge Presiding


                                       ORDER
        By order dated June 10, 2016, appellants were ordered to provide written proof that any
supplemental clerk’s and reporter’s records necessary for the resolution of this appeal were
requested and payment arrangements for the preparation of any such records were made. On
June 24, 2016, appellants responded and provided the court with notice that a supplemental
clerk’s record had been requested and payment arrangements were made. On June 27, 2016, a
supplemental clerk’s record was filed. Accordingly, the appellate record is complete.
Appellant’s brief must be filed no later than July 27, 2016.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court